Per Curiam.
David Joel Berg was admitted to practice by this Court in 2002 and lists a business address in Milwaukee, Wisconsin with the Office of Court Administration. Berg now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Berg’s application.
Upon reading the affidavit of Berg sworn to October 3, 2016, and upon reading the correspondence in response by the Chief Attorney for the Attorney Grievance Committee for the Third Judicial Department, and having determined that Berg is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
McCarthy, J.P., Egan Jr., Lynch, Rose and Devine, JJ., concur.
Ordered that David Joel Berg’s application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further ordered that David Joel Berg’s name is hereby stricken from the roll of attorneys and counselors-at-*1512law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further ordered that David Joel Berg shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.